                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :
                                               :
       v.                                      :         CRIMINAL NO. 12-304-(1)
                                               :
JONATHAN GARCIA                                :

                                           ORDER

       AND NOW, this 3rd day of June, 2021, upon consideration of Defendant Jonathan

Garcia’s Motion for Release (ECF No. 151), and the government’s Response in Opposition (ECF

No. 154), and for the reasons stated in the Court’s accompanying Memorandum, it is hereby

ORDERED that Mr. Garcia’s Motion is DENIED without prejudice.



                                                         BY THE COURT:



                                                         /s/ C. Darnell Jones, II
                                                         C. Darnell Jones, II J.
